Smith, J.
— “ We think this evidence, so far as it went to prove an admission by the justice, that the judgment was paid and that he had given a receipt for it to the judgment defendant, was, under the circumstances of the case, admissible. The object does not appear to have been to give the contents of the receipt in evidence. An admission by the justice that the judgment had been paid and that he had received the money, would, certainly, have been competent testimony. His acknowledgment that it had been paid and that he had receipted for the money to the judgment defendant, approaches so nearly to the same signification, that a jury might properly have taken it into consideration with the view of determining whether the justice was or was not the person to whom the money was in fact paid.”
Judgment reversed, &e.